Citation Nr: 1113351	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include exotropia, status post four strabismus surgeries to correct esotropia, status post bilateral refractive surgery with hyperopia and presbyopia.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to July 1973 and from August 1976 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue of service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran does not have a current left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A service treatment report from July 1972 indicated that the Veteran had numbness of the left leg.  Two days prior to treatment, the Veteran fell on her knees, resulting in left, anterior thigh numbness.  At that time, there was no diagnosis of a left knee condition as a result of the July 1972 injury.  

There are no other complaints of, or treatment for, a left knee injury or condition.  Indeed, in a separation report of medical examination from the Veteran's first period of service, dated May 1973, the Veteran had a normal clinical evaluation of her lower extremities, including strength and range of motion.  In an associated report of medical history, the Veteran herself denied having any swollen or painful joints, but did indicate that she has had or had cramps in her legs, providing evidence against her own claim.

Upon discharge from her second period of service, the Veteran underwent a separation examination.  While the date on the separation report of medical examination indicated that it was performed on February 14, 1976, the Board finds that this is merely a typographical error and the examination was performed on February 14, 1977.  Indeed, in a statement of medical condition from February 15, 1977, the Veteran indicated that there had been no change in her medical condition since her last separation examination, dated February 14, 1977.

The separation report of medical examination from February 1977 indicated that the Veteran had a normal clinical evaluation of her lower extremities, including strength and range of motion.

The service treatment records from both periods of service, as a whole, provide evidence against the Veteran's claim as they tend to show no injury of the left knee and no complaints of, or treatment for, any left knee condition.

The Veteran was afforded a VA examination of her left knee in August 2008.  The examining physician indicated his review of the Veteran's claims file, which was made available after the examination.  During the examination, the Veteran reported pain in her left knee and indicated that the left knee pain was due to an injury incurred in active duty.  However, the examiner noted that the Veteran has had no injuries to her left knee since leaving the military and she even walked up to three to four miles on level ground for a number of years, post service.  Regardless, the Veteran reported a gradual worsening of her left knee pain during the past few years.

As a result of her physical examination of the Veteran, the August 2008 examiner initially assessed the Veteran with having left knee pain and probable degenerative arthritis.  

However, the results of the Veteran's knee X-rays revealed that the skeletal structures were intact and appeared essentially normal.  As such, the examiner amended his assessment of the Veteran's left knee as "essentially normal."  The examiner also stated that he "could not identify military or civilian records of a left knee joint condition."  In addition, he noted that a knee joint condition or diagnosis was not reported in the Veteran's July 1972 service treatment report.  As such, the examiner concluded that he "cannot make a clear diagnosis of [the Veteran's] hip and knee pain with currently available information and exam."

In this regard, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Significantly, there is no evidence of record of a current bilateral knee condition.  Since the record is absent for any objective evidence that the Veteran currently has a left knee condition, the first criteria for service connection has not been met.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1110.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a left knee disability during the claim period, that holding is inapplicable.

To the extent that the Veteran contends that she currently has a left knee condition and that this condition is related to her active service, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a diagnosis of a left knee condition and the relationship between her claimed disability and her active service are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of medical diagnoses and causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The veteran has not demonstrated any such expertise.  Hence, her contentions are not competent medical evidence of the diagnosis or cause of the claimed disabilities.

With regard to any statement the Veteran may have made regarding the question of whether she has a left knee disability, the Board must find that any such statement would be outweighed by what can only be described as a complete lack of evidence regarding a current left knee problem.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for a left knee disability, and her claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement for service connection for a left knee disability is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

As discussed above, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Congenital or developmental defects are not diseases or injuries within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(c).  VA General Counsel Precedent Opinion has held that service connection may be granted for disease, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service.  VAOPGCPREC 82- 90 (July 18, 1990).

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In such a situation, VA holds the burden of proving by clear and unmistakable evidence that both (1) a Veteran's disorder pre-existed service and (2) that such disorder was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOGCPREC 3-2003 (July 15, 2003).

The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R.  § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995) (the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient flare-up during service of a preexisting disorder does not, in the absence of evidence of a worsening of the underlying condition, constitute aggravation of the disorder.  

Significantly, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In February 2008, the Veteran was afforded a fee-based examination of her eyes.  At that time, she was assessed with exotropia, status post four strabismus surgeries for esotropia, status post photorefractive keratectomy of the left eye, and corneal dystrophy.

With respect to the etiology of the Veteran's eye conditions, the examiner noted that the Veteran had congenital eye surgery while on active duty in 1972.  The examiner indicated that the residuals of that eye surgery included exotropia, or when the eyes turn outward.

While the examiner indicated that the Veteran's exotropia was "caused by or a result of her eye surgery during the service," he did not opine as to whether this constituted a permanent worsening of her eye condition during service beyond natural progression of the underlying disease.

In addition, the examiner concluded that the Veteran's corneal dystrophy "is not caused by or a result of her service activity or eye surgery in the service."  However, he failed to address whether the condition was aggravated by active service or by the in-service surgery.

Based on the above, the Board finds that the February 2008 fee-based examination is inadequate for rating purposes.  In this regard, the Board notes that once VA undertakes the effort to provide an examination in a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral eye condition.

The examiner should provide opinions as to both of the following:

a) whether it is at least as likely as not (a probability of 50 percent or more) that any diagnosed, current eye disability is the result of, or aggravated by, disease or injury in service to include an injury, if any, associated with eye surgery in September 1972;

b) if the Veteran has any eye condition which constitutes a congenital or developmental defect, is it at least as likely as not (a probability of 50 percent or more) that such defect(s) permanently worsened during service beyond natural progression of the underlying disease?

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.   A complete rationale is required for all opinions rendered.  If an opinion cannot be expressed without resorting to speculation, discuss why such is the case.

2. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


